PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/939,554
Filing Date: March 29th, 2018
Appellant(s): Carmichael, Christopher



__________________
Scott C. Harris
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 06/23/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated 01/28/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Arguments
	Response to Arguments for Rejections under 35 USC 101
	Regarding the appellant’s argument on pages 8-9 of the response that “the processing system determines areas in the image which have the most occurrences of eyeball location, creates a perimeter around the areas in the image which have the most occurrence of eyeball location, and places the advertisements outside the perimeter to avoid blocking the areas which have the most occurrence of eyeball location” and “applicant suggests that the claim is reciting that a processing system doing these operations, the fact that this could have been done mentally is not relevant to the section 101 rejection, which requires this being done by the processing system”:
	The examiner responds that the appellant seems to be misinterpreting how a Step 2A Prong 1 evaluation under 35 USC 101 is conducted when a processor or other computer is present and performing some or all of the steps of a claimed invention.  In this instant case, the examiner has determined, as explained in the final rejection, that the processor is being used as a tool to automate the mental steps of the abstract idea, as the processor is recited at a high level of generality and is therefore considered a generic technical element and not a special purpose machine or transformation.  The processor simply automates what could be done mentally in, per claim 1, “determining areas of the highest relevance in the image, based on determining which of the plurality of which of the areas have the most occurrences of eyeball location,” and “determines areas in the image which have the most occurrences of eyeball location, creates a perimeter around the areas in the image which have the most occurrence of eyeball location, and places the advertisements outside the perimeter to avoid blocking the areas which have the most occurrence of eyeball location.”  Per the appellant’s filed specification, there is no specific meaning or even use of the word “creates” when referring to determining a perimeter.  At best, paragraph [0024] describes the specific location being “outlined” with a perimeter and in [0028] “setting an area of the image which users find to be most appealing” and both of these are based on an evaluation of received eyeball image.  There is no technical element or description of any kind of machine-based technique but only an evaluation of data in order to arrive at a perimeter “setting” or a perimeter being “outlined.”  Based on the specification, a human operator could easily mentally evaluate the received eyeball data and then place advertisements outside a “set” or “outlined” perimeter which they have determined by making a judgment or rendering an opinion from the analyzed data and avoiding those areas.  THERE IS NO DISPLAY OF ANY KIND OF PERIMETER actually shown on any kind of interface or screen in either the claim limitations or in the specification.  Therefore, the examiner interpreted the use of the processor as, per page 55 of the January 7th, 2019 Federal Register which outlines the Updated Patent Eligibility Guidance, “an additional element…merely includes instructions to implement the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea.”  While the claims include a processor, the processor is recited at a high level of generality and is interpreted as a generic computer used as a tool to automate the abstract idea, and not a special machine or transformation (see MPEP 2106.05 (b) and (c)).       
       	Regarding the appellant’s argument on page 9 of the response that “it is entirely unreasonable that a person could have watched someone’s eyeballs, and monitored angles in a way that would allow them to determine which areas in the image had the most occurrences of eyeball location,” and “it is unreasonable to consider that someone could create a perimeter mentally around those areas”:
	The examiner first points out that the claims do not describe any kind of “watching” or monitoring of someone’s eyeballs or monitoring of angles.  At best, it is mentioned in the specification, but with no technical description of how this would be done.  The limitations that are being argued are not relevant to the claims as there is no limitation that even approaches any positive recitation of such steps.  Regarding mentally creating a perimeter around areas, that has been discussed above, but the examiner further reiterates that the term “creating” is taken in context of the specification, and someone can make a judgment or opinion of what the perimeter is in an image based on evaluation of received eyeball data and “set” a perimeter in which there will be no ads placed.     
Regarding the applicant’s argument on page 10 and 12-13 of the response that the claims pose no risk of pre-emption and are not an attempt to monopolize the judicial exception, and therefore are patent eligible, the examiner responds as follows:
Page 8 of the USPTO July 2015 Update for Subject Matter Eligibility, when discussing the role of pre-emption, states that “courts do not use preemption as a stand-alone test for eligibility” (see as reference buySAFE, 765 F.3d at 1355, Ultramercial, 772 F.3d at 716).  Further, it states that “the absence of complete preemption does not guarantee that a claim is eligible” (Alice Corp., 134 S. Ct. at 2358).
	Regarding the appellant’s argument on page 11 of the response regarding the Step 2A, Prong 2 analysis that “these limitations provide a meaningful limit on any recited abstract idea.  This claim language also applies any recited abstract idea in a meaningful way, by adjusting location of the advertisements”:
	The examiner based his evaluation on the criteria listed on page 55 of the January 7th, 2019 Federal Register that outlines the Updated Patent Eligibility Guidance in which criteria for integration of an exception into a practical application include “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field” (the examiner does not see such an improvement as the processor only automates steps which could be done mentally as an evaluation and judgment when receiving eyeball gaze data for an image), “an additional element implements a judicial exception with, or uses a judicial exception in conjunction with a particular machine or manufacture that is integral to the claim” (the examiner does not consider a generic recitation of a processor a particular machine), “an additional element effects a transformation or reduction of a particular article to a different state or thing” (the examiner did not consider a judgment as to WHERE to place an advertisement the same as some kind of technical transformation of the advertisement or image), “an additional element applies or uses the judicial exception in some other meaningful way…such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception” (this has been discussed above).  
Regarding the appellant’s argument on page 12 of the response regarding the Step 2A, Prong 2 analysis that “the claim effects a transformation or reduction of a particular article to a different state or thing”:
The examiner does not consider a judgment as to WHERE to place an advertisement the same as some kind of technical transformation of the advertisement or image.  

Response to Arguments for Rejections under 35 USC 103
Regarding the appellant’s argument on pages 15-16 of the response that Van Hoff in Column 26. Lines 18-27 describes that the advertisement can be in the center of the top panel….  In fact, Van Hoff teaches away from this claimed subject matter, by teaching that the advertisement should always be in the top part of the image”:
The examiner first points out that the appellant is pointing to a different embodiment in the Van Hoff reference which was NOT CITED by the examiner.  Van Hoff in Column 35, lines 12-14, when referring to the heat map or gaze maps, specifically says that “For example, advertisers may use this information to determine where to place advertisements in virtual reality content.”  In Column 36, lines 64-67, Van Hoff states “For example, the advertisement fee may be greater for advertisement placement in an area where the heat map indicates greater historical user interest.”  Therefore, can Hoff does not teach away from the limitation in question.  The only difference is that the advertisement are placed where the heat map shows most of the gazes directed to, versus the avoidance of those areas, but that limitation is met in the final rejection by the secondary reference Im.  
Regarding the appellant’s argument on page 17 of the response when referring to paragraph [0080] of Im that “Im teaches away from this claim limitation, by teaching that the advertisement is displayed in the location where the eye is held most frequently to increase the efficiency at which the advertisement is delivered to the user”:
The examiner points out that the appellant is referring only to the OTHER embodiment of Im described in paragraph [0080].  The examiner in the Final Office Action referred to paragraphs [0029] and especially [0081], in which it is stated that “Alternatively, if the electric device detects that the area in which the user’s eye gaze is held least frequently…is the eye gaze area 505, the electronic device may display the content in the eye-gaze area 505.  In this manner, the content may be presented without distracting the user excessively.  In instances in which the content is an advertisement, if the content is displayed in the eye-gaze area 505 in which the user’s eye-gaze is held least frequently, an advertising impact can be persistently achieved without the presentation of the content becoming too irritating to the user.”
Regarding the appellant’s argument on page 17 of the response that “nothing in IM teaches anything about creating a perimeter around areas in the image which have the most occurrence of eyeball location as claimed”:
First of all, the examiner points out that in the appellant’s filed specification, there is no specific meaning or even use of the word “creates” when referring to determining a perimeter.  At best, paragraph [0024] describes the specific location being “outlined” with a perimeter and in [0028] “setting an area of the image which users find to be most appealing” and both of these are based on an evaluation of received eyeball image.  There is no technical element or description of any kind of machine-based technique but only an evaluation of data in order to arrive at a perimeter “setting” or a perimeter being “outlined.”  Based on the specification, a human operator could easily mentally evaluate the received eyeball data and then place advertisements outside a “set” or “outlined” perimeter which they have determined by making a judgment or rendering an opinion from the analyzed data and avoiding those areas.  
Further, THERE IS NO DISPLAY OF ANY KIND OF PERIMETER actually described as being shown on any kind of interface or screen in either the claim limitations or in the specification. Rather, the perimeter is merely created. In fact, the only positively recited element regarding the “perimeter” is where the advertisements are placed relative thereto (i.e., outside the perimeter).  Further, there is no use of a threshold or any kind of measure for determining what area would be “created,” “set,” or “outlined.”  As such, there seems to be only a determination and judgment.  As claimed and as described in the specification, the human operator could make a judgment based on evaluation of the receive eyeball gaze data and determine, therefore “set” or “outline” a perimeter based on the evaluation, and decide to place advertisements in areas outside the perimeter.  A gaze or heat map could even still be displayed relative to the image when the perimeter is determined and the ad placement is determined.  There is no perimeter actually “created” in the specification, but the plain description points to a “setting” or “outlining” with no detail as to how that would be achieved and without any display or technical creation of the perimeter.  One of ordinary skill in the art would seem to be able to understand that absent any further detail a determination or “setting” or a perimeter could be part of a mental process in which advertisements are placed outside an area determined based on gaze data to be “high visibility” or “high gaze.”    
For the above reasons, it is believed that the rejections should be sustained.



Respectfully submitted,
/LUIS A BROWN/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        

Conferees:
                                                                                                                                                                                                        
/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                        


/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.